DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-16, 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Acosta (US 20160202178)
	D2: WU (US 20170176338)
	D3: Acosta (US 20160202178)

With regard to claim 1, Acosta teaches a coded aperture imaging system, in at least figure 1, comprising: a mirror system (150) for reflecting light from a scene, the mirror system comprising reflector elements (151, 153) that are positioned at different angles (151 different from 153) with respect to each other relative to a plane of the mirror system (157) in which the reflector elements have different combinations of rotation around an x axis, angle θ, and rotation around a y axis, angle φ ([0098]-[0099]); an object lens system (141) for collecting the light from the mirror system (150); and an image sensor (130) for detecting the light from the objective lens (141), wherein the different angles of the reflector elements fall within a range in which the light from the scene is reflected by the reflector elements within a numerical aperture of the objective lens system to replicate an image of the scene several times on the image sensor (Fig. 7, elements of different angles scene reflecting light from 750 through object lens 743 to then impinge on 710 and 730).
D1 fails to teach an image processor for recovering the image of the scene based on the positioning of the reflector elements; wherein the tip/tilt mirror system provides positional feedback concerning an angular position of each of the reflector elements used by the image processor to resolve encoding performed by the tip/tilt mirror system and thereby facilitates decoding of the image detected by the image sensor.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to an image processor for recovering the image of the scene based on the positioning of the reflector elements; wherein the tip/tilt mirror system provides positional feedback concerning an angular position of each of the reflector elements used by the image processor to resolve encoding performed by the tip/tilt mirror system and thereby facilitates decoding of the image detected by the image sensor.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/15/2022 the above subject matter has been found to be in a state of allowance.
With regard to claims 3-5, 7-8, 10-11, and 23-28; the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 12, Acosta teaches a coded aperture, in at least figure 1, imaging method, comprising: reflecting light (150) from a scene with reflector elements (151, 153) that are positioned at different angles ([0037]) with respect to each other relative to an x, y plane (157) of a mirror system wherein the mirror system comprises tip/tilt mirror array which is actively controlled in which the reflector elements have different combinations of rotation around an x axis, angle θ, and rotation around a y axis, angle φ ([0098]-[0099]); collecting the light (141) from the mirror system; and detecting (130) the collected light with an image sensor, wherein the different angles of the reflector elements fall within a range in which the light from the scene is reflected by the reflector elements within a numerical aperture of the objective lens system to replicate an image of the scene several times on the image sensor (Fig. 7, elements of different angles scene reflecting light from 750 through object lens 743 to then impinge on 710 and 730).
D1 fails to teach an image processor for recovering the image of the scene based on the positioning of the reflector elements; wherein the tip/tilt mirror system provides positional feedback concerning an angular position of each of the reflector elements used by the image processor to resolve encoding performed by the tip/tilt mirror system and thereby facilitates decoding of the image detected by the image sensor.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to an image processor for recovering the image of the scene based on the positioning of the reflector elements; wherein the tip/tilt mirror system provides positional feedback concerning an angular position of each of the reflector elements used by the image processor to resolve encoding performed by the tip/tilt mirror system and thereby facilitates decoding of the image detected by the image sensor.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/15/2022 the above subject matter has been found to be in a state of allowance.
With regard to claims 14-16, 18-20, and 22; the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 21, Acosta teaches an imaging system,  in at least [0017-0019] and figures 1 and 4, comprising: a a tip/tilt mirror system (150) for reflecting light from a scene, the mirror system comprising a MEMS mirror array comprising reflector elements (151, 153) that are positioned at different angles ([0037]) with respect to each other in which the reflector elements have different combinations of rotation around an x axis, angle θ, and rotation around a y axis, angle φ ([0098]-[0099]); an object lens system (141) for collecting the light from the mirror system (150); and an image sensor (130) for detecting the light from the objective lens (144), wherein the different angles of the reflector elements fall within a range in which the light from the scene is reflected by the reflector elements within a numerical aperture of the objective lens system to replicate an image of the scene several times on the image sensor (Fig. 7, elements of different angles scene reflecting light from 750 through object lens 743 to then impinge on 710 and 730).
D1 fails to teach an image processor for recovering the image of the scene based on the positioning of the reflector elements; wherein the tip/tilt mirror system provides positional feedback concerning an angular position of each of the reflector elements used by the image processor to resolve encoding performed by the tip/tilt mirror system and thereby facilitates decoding of the image detected by the image sensor.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to an image processor for recovering the image of the scene based on the positioning of the reflector elements; wherein the tip/tilt mirror system provides positional feedback concerning an angular position of each of the reflector elements used by the image processor to resolve encoding performed by the tip/tilt mirror system and thereby facilitates decoding of the image detected by the image sensor.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 06/15/2022 the above subject matter has been found to be in a state of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                               

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872